DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 16, 2020.  Claims 1 – 20 are pending and examined below.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1, 2, 10 and 11, the limitation “equipment analyzer”, “maintenance scheduler” and “positioning module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “analyzer”, “scheduler” and “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, one generic placeholder is not preceded by a structural modifier and the other two generic placeholders are preceded by vague structural modifiers.  For instance, the term “equipment’ and “maintenance” do not necessarily denote a structural element.
Since the limitation of claims 1 and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 9 and 11 – 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:   
The claimed “equipment analyzer” corresponds to “equipment analyzer 270” which is only disclosed by its function and not by any equivalent structure (see Fig. 2 and at least ¶31 of applicant’s disclosure); and 
The claimed “maintenance scheduler” corresponds to “maintenance scheduler 360” which is only disclosed by its function and not by any equivalent structure (see Fig. 3 and at least ¶56 of applicant’s disclosure) ; and
The claimed “positioning module” corresponds to “positioning module 280” which is only disclosed by its function and not by any equivalent structure (see Fig. 2 and at least ¶44 of applicant’s disclosure).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1 and 10, applicant positively recites “an equipment analyzer” as an element of the claimed invention.  However, the claimed analyzer, which corresponds to “equipment analyzer 270”, is only disclosed by its function and not by a corresponding  equivalent structure. (See Fig. 2 and at least ¶31 of applicant’s disclosure.)  As a result, it is unclear whether the claimed “equipment analyzer” is directed to software or a structural element.  Clarification is required.  
In claim 2, the claimed “positioning module” corresponds to “positioning module 280” which is only disclosed by its function and not by any equivalent structure (see Fig. 2 and at least ¶44 of applicant’s disclosure).  As a result, it is unclear whether the claimed “positioning module” is directed to software or a structural element.  Clarification is required.
In claim 10, applicant positively recites “a maintenance scheduler” as an element of the claimed invention.  However, the claimed scheduler, which corresponds to “maintenance scheduler 360”, is only disclosed by its function and not by a corresponding equivalent structure.  (See Fig. 2 and at least ¶31 of applicant’s disclosure.)  As a result, it is unclear whether the claimed “maintenance scheduler” is directed to software or a structural element.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected for failing to comply with the written description requirement, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 10, applicant positively recites “an equipment analyzer” as an element of the claimed invention.  However, the claimed analyzer, which corresponds to “equipment analyzer 270”, is only disclosed by its function and not by a corresponding   equivalent structure. (See Fig. 2 and at least ¶31 of applicant’s disclosure.)   As a result, it is unclear whether the claimed “equipment analyzer” is directed to software or a structural element.  Clarification is required. 
In claim 2, the claimed “positioning module” corresponds to “positioning module 280” which is only disclosed by its function and not by any equivalent structure (see Fig. 2 and at least ¶44 of applicant’s disclosure).  As a result, it is unclear whether the claimed “positioning module” is directed to software or a structural element.  Clarification is required.
In claim 10, applicant positively recites “a maintenance scheduler” as an element of the claimed invention.  However, the claimed scheduler, which corresponds to “maintenance scheduler 360”, is only disclosed by its function and not by a corresponding equivalent structure.  (See Fig. 2 and at least ¶31 of applicant’s disclosure.)  As a result, it is unclear whether the claimed “maintenance scheduler” is directed to software or a structural element.  Clarification is required.
The reason that the claims 1 and 10 are indefinite is that without a limiting specification, which is required by statute, the claim limitation directed to the “equipment analyzer” and the “maintenance scheduler” both become unbounded purely functional limitations. The instant specification provides no boundaries or limits imposed by structure, material or acts.  As now written, claims 1 and 10 will cover all ways of performing the function of the “equipment analyzer” and the “maintenance scheduler”, known and unknown. Therefore, such unbounded limitations render the claims indefinite.  See MPEP 2181. 
In claim 1, applicant positively recites two elements: “a sensor interface” and “an equipment analyzer”.  In claims 2 and 7 – 9, applicant attempts to further define the scope of the claimed invention by detailing the “at least one sensor”, initially recited in claim 1.  However, the “at least one sensor” is inferentially claimed, and not positively recited as an element of the claimed invention.   As such, clarification is required as to whether the “at least one sensor” limitation, initially recited in claim 1, is an element of the claimed invention.  Until clarification is made, the “at least one sensor” will only be given patentable weight to the extent of capturing data describing a current state of equipment for servicing the AV.  No patentable weight will be given to the limitation in claims 2 and 7 – 9 where additional features of the “at least one sensor” are used to further define the scope of the claimed invention.
In claim 1, applicant positively recites two elements: “a sensor interface” and “an equipment analyzer”.   In claim 3, applicant attempts to further define the scope of the claimed invention by detailing the “model of the equipment”, also initially recited in claim 1.  However, in claim 1 the “model of the equipment” is inferentially claimed and not positively recited as an element of the claimed invention.  As such, clarification is required as to whether the “model of the equipment” limitation, initially recited in claim 1, is an element of the claimed invention.   Until clarification is made, the “model of the equipment” limitation will only be given patentable weight to the extent the model is used as a comparison of the expected state of the equipment.  No patentable weight will be given to the limitation in claim 3 where additional features of the “model of the equipment” are recited to further define the scope of the claimed invention.
In claim 10, applicant positively recites three elements: “a communications interface”; “an equipment analyzer”; and “a maintenance scheduler”.   In claim 11, applicant attempts to further define the scope of the claimed invention by detailing the autonomous vehicle (AV), initially recited in claim 10.  However, in claim 10 the “AV” is inferentially claimed and not positively recited as an element of the claimed invention.  As such, clarification is required as to whether the “AV” limitation, initially recited in claim 10, is an element of the claimed invention.   Until clarification is made, the “AV” limitation will only be given patentable weight to the extent an instruction is received by the AV to capture data describing equipment for servicing the AV, and the AV comprising at least one sensor for capturing the data and then transmitting the 33data captured by the at least one sensor to the equipment management system.  No patentable weight will be given to claim 11 where additional features of the “AV” are recited to further define the scope of the claimed invention.
In claim 10, applicant positively recites three elements: “a communications interface”; “an equipment analyzer”; and “a maintenance scheduler”.   In claim 13, applicant attempts to further define the scope of the claimed invention by detailing the “model of the equipment”, initially recited in claim 10.  However, in claim 10 the “model of the equipment” is inferentially claimed and not positively recited as an element of the claimed invention.  As such, clarification is required as to whether the “model of the equipment” limitation, initially recited in claim 10, is an element of the claimed invention.   Until clarification is made, the “model of the equipment” limitation will only be given patentable weight to the extent the model is used as a comparison of the expected state of the equipment.  No patentable weight will be given to claim 13 where additional features of the “model of the equipment” are recited to further define the scope of the claimed invention.
In claims 5, 6 and 16, the phrase “the equipment” lacks clear antecedent basis.
It is unclear whether the phrase “the equipment” is a reference back to the claimed equipment analyzer, equipment manager or equipment under inspection or to be serviced.   Appropriate correction is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7 – 10, 13 – 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 10 and 17 fall into one of four of the statutory categories?  Yes.  
The preamble of claims 1 and 10 recite a system. The body of claims 1 and 10 recite at least one physical element that forms part of the claimed system.  Therefore, claims 1 and 10 are directed to an apparatus.
The preamble of claim 17 recites a method, and the body of the claim 17 positively recites a series of method steps.  Therefore, claim 17 is directed to a process.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  Claim 1 recites an equipment analyzer configured to: compare the captured data to a model of the equipment, the model describing an expected state of the equipment, and determine, based on the comparison, that the equipment differs from the expected state.  The comparing and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an equipment analyzer” nothing in the claim precludes the comparing and determining steps from practically being performed in the human mind/visually.  For example, but for the “equipment analyzer” language, the claim encompasses the user manually/visually comparing the captured data to a model of the equipment, the model describing an expected state of the equipment, and determining, based on the comparison, that the equipment differs from the expected state.  These limitations are mental processes.

Does claim 4 recite a judicial exception?  Yes.  Claim 4 recites the equipment analyzer being further configured to ATTORNEY DOCKET NO.UTILITY PATENT APPLICATION32determine a wear level of the equipment based on the data describing the current state of the equipment.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “equipment analyzer” nothing in the claim precludes the determining steps from practically being performed in the human mind/visually.  For example, but for the “equipment analyzer” language, the claim encompasses the user manually/visually determining a wear level of the equipment based on the data describing the current state of the equipment.  This limitation is a mental process.

Does claim 10 recite a judicial exception?  Yes.  Claim 10 recites an equipment analyzer configured to: compare the captured data to a model of the equipment, the model describing an expected state of the equipment, and determine, based on the comparison, that the equipment differs from the expected state, and a maintenance scheduler configured to schedule maintenance for the equipment in response to the determination that the equipment differs from the expected state.  The comparing, determining, and scheduling limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an equipment analyzer” and “a maintenance scheduler” nothing in the claim precludes the comparing, determining, and scheduling steps from practically being performed in the human mind/visually.  For example, but for the “equipment analyzer” and the “maintenance scheduler” language, the claim encompasses the user manually/visually comparing the captured data to a model of the equipment, the model describing an expected state of the equipment, determining, based on the comparison, that the equipment differs from the expected state, and scheduling maintenance for the equipment in response to the determination that the equipment differs from the expected state.  These limitations are mental processes.

Do claims 14 – 16 and 20 recite a judicial exception?  Yes.  Claims 14 and 20 recite the equipment analyzer being further configured to: determine a wear level of the equipment based on the data describing a current state of the equipment; and determine a predicted remaining service duration for the equipment based on the wear level.  Claim 15 recites the maintenance scheduler being configured to schedule maintenance for the equipment based on the predicted remaining service duration for the equipment.  Claim 16 recites the equipment analyzer being further configured to identify an error in the equipment based on the image of the display screen.  The determining, scheduling and identifying limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an equipment analyzer” and “a maintenance scheduler” nothing in the claim precludes the determining, scheduling and identifying steps from practically being performed in the human mind/visually.  For example, but for the “equipment analyzer” and the “maintenance scheduler” language, the claim encompasses the user manually/visually determining a wear level of the equipment based on the data describing a current state of the equipment, determining a predicted remaining service duration for the equipment based on the wear level, scheduling maintenance for the equipment based on the predicted remaining service duration for the equipment, and identifying an error in the equipment based on the image of the display screen.  These limitations are mental processes.

Do claim 17 recites a judicial exception?  Yes.  Claim 17 recites the steps of comparing the captured data to a model of the equipment, the model describing an expected state of the equipment, and determining, based on the comparison, that the equipment differs from the expected state.  The comparing and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the comparing and determining steps from practically being performed in the human mind/visually.  Claim 17 encompasses the user manually/visually comparing the captured data to a model of the equipment, where the model describes an expected state of the equipment, and determining, based on the comparison, that the equipment differs from the expected state.  These limitations are mental processes.

Step 2A – Prong 2
Does claim 1 integrate the judicial exception into a practical application?  No.   Claim 1 recites two additional elements: a sensor interface configured to receive data captured by at least one sensor, and a communications interface configured to transmit to an equipment manager data describing the current state of the equipment. The interfaces in both steps are recited at high levels of generality, i.e., as a generic interface functioning as an intermediary for exchanging an electronic representation of captured sensor data describing the current state of the equipment, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  These generic interface limitations are no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to the abstract idea.

Does claim 4 integrate the judicial exception into a practical application?  No.   Claim 4 recites one additional element: the communications interface being further configured to transmit the wear level to the equipment manager, the equipment manager configured to determine a predicted remaining service duration for the equipment based on the wear level.   The communications interface in this step is recited at high levels of generality, i.e., as a generic interface functioning as an intermediary for exchanging an electronic representation of captured sensor data describing the current state of the equipment, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  This generic interface limitation is  no more than mere instructions to apply the exception using a generic computer component.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 4 is directed to the abstract idea.

Does claim 10 integrate the judicial exception into a practical application?  No.  Claim 10 recites one additional element: a communications interface configured to transmit to an equipment manager data describing the current state of the equipment. The interface in this step is recited at high levels of generality, i.e., as a generic interface functioning as an intermediary for exchanging an electronic representation of captured sensor data describing the current state of the equipment, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The generic interface limitation is nothing more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 10 is directed to the abstract idea.

Do claims 14 – 16 and 20 integrate the judicial exception into a practical application?  No.  Claim 14, 15 and 20 do not recite additional elements.  Claim 16, however, recites one additional element: the equipment comprises a display screen.  The display screen in this step is recited at high levels of generality, i.e., as a generic display screen functioning to display an electronic representation of an error in the equipment. The generic display screen limitation is nothing more than mere instructions to apply the exception using a generic computer component.   Accordingly, the additional element in claim 16 does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 14 – 16 and 20 are directed to the abstract idea.

Does claim 17 integrate the judicial exception into a practical application?  No.  Claim 17 recites two additional elements: instructing a sensor of an autonomous vehicle (AV) to capture data describing equipment for servicing the AV, the sensor selected from a plurality of sensors based on at least one of a type of equipment and a position of the equipment relative to the AV; and receiving data captured by the sensor, the captured data describing a current state of the equipment for servicing the AV.  The instructing to capture data and receiving steps limitation in both steps are recited at high levels of generality, i.e., as steps to generically capture and/or receive an electronic representation of captured sensor data describing equipment and/or a current state of the equipment for servicing the AV, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  These generic interface limitations are no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 17 is directed to the abstract idea.

Step 2B 
Do claims 1, 4, 10, 14 – 17 and 20 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to nothing more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, claims 1, 4, 10, 14 – 17 and 20 are ineligible.

Dependent claims 3, 7 – 9 and 13 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 3, 7 – 9 and 13 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, the claims 1, 3, 4, 7 – 10, 13 – 17 and 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0348335 A1 to Ramanujam (herein after “Ramanujam publication").
As to claim 1,
the Ramanujam publication discloses a system (see Fig. 1) for inspecting equipment by an autonomous vehicle (AV)(120) comprising: 
a sensor interface configured to receive data captured by at least one sensor, the captured data describing a current state of equipment for servicing the AV (see ¶15, where “the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle”)(Emphasis added); 
an equipment analyzer (see ¶15) configured to: 
compare the captured data to a model of the equipment, the model describing an expected state of the equipment (see ¶15), and 
determine, based on the comparison, that the equipment differs from the expected state (see ¶15); and 
a communications interface configured to transmit to an equipment manager data describing the current state of the equipment (see ¶18, where “the autonomous vehicle may send a notification to . . . the service center selected to perform the service”).

As to claims 5 and 16 (as best understood based in the 112(b)-rejection discussed herein above),
the Ramanujam publication is considered to disclose the equipment comprising a display screen, the sensor data comprises an image of the display screen, and the communications interface is configured to transmit the image of the display screen to the equipment manager. (See ¶45.)

As to claim 6 (as best understood based in the 112(b)-rejection discussed herein above),
the Ramanujam publication is considered to disclose the equipment being a connector of an AV charging station, the connector configured to plug into the AV to charge the AV, the model describes an expected state of the connector. (See ¶14 – ¶15.)
As to claim 10,
the Ramanujam publication discloses the invention as claimed, including 
a communications interface configured to: transmit an instruction to an autonomous vehicle (AV) to capture data describing equipment for servicing the AV, the AV comprising at least one sensor for capturing the data, and receive, from the AV, data captured by the at least one sensor, the data describing a current state of the equipment (see ¶18); 
an equipment analyzer configured to: compare the received data describing the current state of the equipment to a model of the equipment, the model describing an expected state of the equipment, and determine, based on the comparison, that the equipment differs from the expected state (see ¶15); and  
a maintenance scheduler configured to schedule maintenance for the equipment in response to the determination that the equipment differs from the expected state (see ¶75, where “scheduling an appointment with the service center in response to detecting that the service is to be performed on the autonomous vehicle”).

As to claim 17,
claim 17 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 17 is rejected for the same reason(s) as claim 1, as discussed herein above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Ramanujam publication in view of U.S. Patent Application Publication No. 2005/0143956 A1 to Long et al. (herein after “Long et al. publication").
As to claims 4, 14, 15 and 20,
the Ramanujam publication discloses the invention substantially as claimed, including 
the equipment analyzer being further configured to determine a wear level of the equipment based on the data describing the current state of the equipment (see ¶15, where “the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle”)(Emphasis added), and the communications interface being further configured to transmit the wear level to the equipment manager (see ¶18, where “the autonomous vehicle may send a notification to . . . the service center selected to perform the service”).
The Ramanujam publication, however, fails to specifically disclose the equipment manager (or “service center”) being configured to determine a predicted remaining service duration for the equipment based on the wear level.
Managing and/or replacing equipment having a limited useful life is old and well known, as demonstrated by the Long et al. publication who discloses a system for managing replaceable components for equipment having a plurality of components, each with a limited useful life. (See ¶6.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ramanujam publication to determine a predicted remaining service duration for the equipment based on the wear level, as suggested by the Long et al. publication, in order to facilitate monitoring and managing the life cycle of equipment.

Allowable Subject Matter
Claims 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666